Case 1:17-cv-06404-BMC-SMG Document 308 Filed 10/25/19 Page 1 of 2 PageID #: 14241




    MATTHEW W. SCHMIDT
    BALESTRIERE FARIELLO
    225 Broadway, 29th Floor
    New York, New York 10007
    T: +1-212-374-5421
    F: +1-212-208-2613
    matthew.schmidt@balestrierefariello.com
    www.balestrierefariello.com
                                                                  October 25, 2019

    VIA ECF
    Honorable Brian M. Cogan
    United States District Court
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201

            Re:      Lawson, et al. v. Rubin, et al. No. 1:17-cv-06404 (BMC) (SMG)
                     Request to Make Corrections to Third Amended Complaint

    Dear Judge Cogan:

            I represent Plaintiffs in the above-referenced matter. I write regarding the Court’s October
    18, 2019, Order granting Defendants’ Motion for Reconsideration and directing Plaintiffs to file
    their Third Amended Complaint by October 25, 2019 (the “Order”) to request permission to make
    certain corrections to the Third Amended Complaint.

            Upon review of our files obtained in discovery which provided further detail regarding
    certain dates in this action, Plaintiffs determined that the following corrections to the Third
    Amended Complaint were appropriate in addition to adding Plaintiffs’ legal names:

       SECOND AMENDED COMPLAINT                                 CHANGE
                  PARAGRAPHS
     ¶ 154: “Shortly thereafter, in May or June “In or around September 2011, Hassen flew
     of 2011, Peterson flew from Los Angeles to from Los Angeles to New York City to meet
     New York City to meet with Rubin.”         with Rubin.”

     ¶ 197: “In 2017, Peterson reached out to “In 2015, Hassen reached out to Rubin to
     Rubin to inform him that a mutual friend of inform him that a mutual friend of theirs had
     theirs had passed away. “                   passed away.”

     ¶ 532 (h),(i),(j): “In May or June of 2011”     “In or around September 2011”

     ¶ 30: “Rubin introduced the representatives “Rubin introduced the representatives of Blue
     of Blue Icarus to Plaintiff Speight at the Icarus to Plaintiff Hopper at the Penthouse in or
     Penthouse in the spring of 2016”            around November 2016.”
Case 1:17-cv-06404-BMC-SMG Document 308 Filed 10/25/19 Page 2 of 2 PageID #: 14242




       SECOND AMENDED COMPLAINT                       CHANGE
                 PARAGRAPHS
     ¶ 256: “At the Penthouse, Powers “Hopper signed an NDA in 2015.”
     presented Speight with a form NDA.”

     ¶ 257: “Powers requested that Speight sign    “Powers requested that Hopper sign the NDA.”
     the NDA before meeting with Rubin for
     dinner.”
     ¶ 259: “After signing the NDA, Speight met    “Hopper met Shon and Rubin at a restaurant,
     Shon and Rubin at a restaurant, where there   where there was no further interaction between
     was no further interaction between Speight    Hopper and Rubin that night.”
     and Rubin that night.”

     ¶¶ 581, 587, 591, 595: “On November 24,       “On or around November 21, 2016 . . .”
     2016 . . .”


            Plaintiffs will file their Third Amended Complaint today consistent with the Court’s
    Order. If the Court grants Plaintiffs’ request after they file their Third Amended Complaint,
    Plaintiffs respectfully request in the alternative to file a Fourth Amended Complaint with the
    above corrections.

           Counsel for Defendants do not consent to this request.


                                                               Respectfully submitted,




                                                               Matthew W. Schmidt

    cc:    Counsel of record (via ECF)




                                                   2
